DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7-13, 15, 21, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation “wherein at least one of the bypass opening and the duct opening is always at least partially open”.  It is unclear whether this limitation means that one of the openings will be at least partially open at any given time, or one or more of the openings is always at least partially open, rendering the claims vague and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, 11, 13, 15, 21, 24, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shohet 3,449,891.
In regards to Independent Claim 1, Shohet teaches an airflow control system (24 in figure 3) for a vehicle (10) comprising: an airflow housing (figure 3) defining an airflow passageway (66) extending between a bypass opening (inlet at door 60) and an intake outlet (inlet to 22), wherein the airflow housing further defines a duct opening (202) positioned between the bypass opening and the intake outlet (202 between 60 and 22), wherein the intake outlet is in fluid communication with an engine intake of the vehicle such that air passes from the bypass opening and/or the duct opening to the engine intake (outlet of 24 connected to inlet of 22 in figure 3), wherein the airflow housing comprises one or more supports (fuselage 12 connected to pivot point 216 in figures 13 and 14); a movable duct (24, with two positions shown in figures 13 and 14) movably connected to the airflow housing to selectively allow or prevent air passage through the duct opening and into the engine intake (Col. 10, ll. 41-70), wherein the movable duct is movably coupled to the one or more supports (connected to 12 with pivot point 216) to move linearly along the one or more supports (between positions of figures 13 and 14); and a bypass door (60) movably connected to the airflow housing to selectively allow or prevent air passage through the bypass opening and into the engine intake (Col. 10, ll. 33-40), wherein at least one of the bypass opening and the duct opening is always at least partially open (figure 13 has open door 60 and closed duct 24, and figure 14 has closed door 60 and open duct 24, such that any time, at least one opening is at least partially open).
	Regarding Dependent Claim 2, Shohet teaches that movement of the movable duct (24) is interrelated to movement of the bypass door (movement of 24 and door 60 move in tandem between positions in figures 13 and 14).
	Regarding Dependent Claims 4 and 5, Shohet teaches that the movable duct (24) is movable between a duct open position (figure 14) to allow air to pass through the duct opening and a duct closed position (figure 13) to prevent air from passing through the duct opening, and wherein the bypass door (60) is movable between a bypass open position (figure 13) to allow air to pass through the bypass opening and a bypass closed position (figure 14) to prevent air from 
	Regarding Dependent Claim 8, Shohet teaches a first actuator (63) configured to move the bypass door (60) and a second actuator (204) configured to move the movable duct (24), wherein the first actuator is different than the second actuator (63 different than 204).
	Regarding Dependent Claim 11, Shohet teaches a filter assembly (40) positioned outside of the duct opening (40 outside of 202) such that air passing from the duct opening to the engine intake must pass through the filter assembly before passing through the duct opening (Col. 10, ll. 59-65).
	Regarding Dependent Claim 13, Shohet teaches that the bypass door (60) is pivotally coupled to the airflow housing (pivotal as shown in figures 13 and 14) within the bypass opening such that the bypass door pivots about a pivot axis between a bypass open position (shown in figure 13) to allow air passage through the bypass opening and a bypass closed position (shown in figure 14)  to prevent air passage through the bypass opening.
	In regards to Independent Claim 15, Shohet teaches an aircraft (10) comprising: an engine housing (housing shown in figure 1 including engine 20 and assembly 26) defining an engine intake (figure 3) to receive air flow, wherein the engine housing is configurable between a bypass configuration (figure 13) and a filtered configuration (figure 14); and an airflow control system comprising: an airflow housing (26) defining an airflow passageway (66) extending between a bypass opening (opening at door 60) and an intake outlet (outlet at inlet to engine 20), wherein the airflow housing further defines a duct opening (202) positioned between the bypass opening and the intake outlet (as shown in figure 14), wherein the intake outlet is in fluid 
	Regarding Dependent Claim 21, Shohet teaches that movement of the movable duct (24) is interrelated to movement of the bypass door (movement of 24 and door 60 move in tandem between positions in figures 13 and 14).
	Regarding Dependent Claim 24, Shohet teaches a first actuator (63) configured to move the bypass door (60) and a second actuator (204) configured to move the movable duct (24), wherein the first actuator is different than the second actuator (63 different than 204).
Regarding Dependent Claim 25, Shohet teaches a filter assembly (40) positioned outside of the duct opening (40 outside of 202) such that air passing from the duct opening to .

Allowable Subject Matter
Claims 26-37 are allowed.
Claims 7, 9, 10, 12, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claims 7 and 23, that an actuator is configured to move both the bypass door and the movable duct; prior art fails to teach, in combination with the other limitations of dependent claim 9 and independent claims 26 and 30, a bypass drive linkage extending between a first end portion and a second end portion, wherein the first end portion is pivotally connected to the airflow housing and the second end portion is pivotally connected to the linear drive shaft of the actuator; and prior art fails to teach, in combination with the other limitations of dependent claim 12, that the movable duct comprises a first and second movable ducts.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741